DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed August 31, 2021 has been entered.
Claims 1, 2 and 9 are currently amended.
Claim 68 is newly submitted.
Claims 3-8, 14-16, 18-20, 22-25, 30-32, 35-38, 40-42 and 47-67 are cancelled.
Claims 1-2, 9, 11-13, 17, 21, 26-29, 33-34, 39, 43, 45-46 and 68 are pending.

Election/Restrictions
Applicant’s election of Group II of increasing stomatal density by reducing EPF expression in a monocot, and to the species: 
1) modification of “presence” of EPF 
2) a method that does not require transformation of a plant and a non-transformed plant 
3)  SEQ ID NO: 10
4) SEQ ID NO: 6
5) water use efficiency
Election in the reply filed on April 6, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, 2, 9, 11, 20 and 68 are examined to the extent they are drawn to the elected group of increasing stomatal density by reducing EPF expression in a monocot and the elected species listed above.
Claims 12-13, 17, 21, 26-29, 33-34, 39, 43 and 45-46 are withdrawn as drawn to non-elected inventions.
Claim Objections
Claims 1, 2, 9, 11, 20 and 68 are objected to because of the following informalities:  the claims recite non-elected species.  Appropriate correction is required.
Applicant's arguments filed August 31, 2021 have been fully considered but they are not persuasive.  Applicants assert the amendments to claim 1 now limit the claim to the elected species.
The Examiner maintains that claim 1 still recites non-elected species, given that the elected species are each of the following: 1) modification of “presence” of EPF;  2) a method that does not require transformation of a plant and a non-transformed plant;  3)  SEQ ID NO: 10;  4) SEQ ID NO: 6; and 5) water use efficiency.  Claim 1 continues to claim “presence, expression or activity” with regard to an EPF polypeptide.  It is not limited to reducing “presence”, which is the elected species.  And claim 1 now recites SEQ ID NO: 1, which is non-elected.

Claim Rejections - 35 USC § 112
Claims 1, 2, 9, 11, 20 and 68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 9, 11, 20 and 68 are indefinite in the recitation of “Epidermal Patterning Factor (EPF) polypeptide” given that names are arbitrary and do not specifically define the characteristics of the polypeptide.  And the specification fails to further define or clarify the use of this term.  Thus the metes and bounds of the claimed invention cannot be determined.
Applicant's arguments filed August 31, 2021 have been fully considered but they are not persuasive.  Applicants assert that claim 1 has been amended to recite SEQ ID NO: 1, thereby defining the EPF polypeptide of the claims.
The Examiner maintains that claim 1 merely recites a motif of SEQ ID NO: 1.  It remains unclear if this motif defines the term “EPF”.  

Claims 1, 2, 9, 11, 20 and 68 are indefinite in claiming a method of modifying stomatal density in a monocot plant without reciting any method steps.  The claim sets forth a method that comprises “modifying the presence, expression or activity” of EPF, yet there are no method steps provided, and it is unclear what it means to modify the presence, expression or activity of this protein in a monocot plant.  Therefore, the metes and bounds of the claimed invention cannot be determined.
Applicant's arguments filed August 31, 2021 have been fully considered but they are not persuasive.  Applicants argue that “reducing the presence, expression or activity” is a method step, and points to pages 22-24 of the specification to disclose alternative approaches and makes plain that “reducing” is an active method step.
The Examiner maintains that while the claims are read in light of the specification, limitations set forth in the specification are not read into the claims.

In addition, the term "modifying" in claim 1 is a relative term which renders the claim indefinite.  The term "modifying" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   It cannot be determined what the stomatal density,  or the presence, expression or activity of EPF in a monocot plant would be prior to modification, and therefore, it cannot be determined what the result of modifying would be with regard to either or both of the stomatal .
Applicant's arguments filed August 31, 2021 have been fully considered but they are not persuasive.  Applicants assert that claim 20 has been cancelled and that claim 1 has been amended to recite a comparison to a “wild type” plant, asserting that “wild type” is “a term of art that is exceedingly familiar to those of ordinary skill in the art”, and it would be understood that an “equivalent wild type plant” would refer to “an equivalent plant lacking the man-made reduction of the presence, absence or activity of the EPF polypeptide”, and points to a discussion of appropriate control plants at pages 7, 8 and 13.
The Examiner maintains that “wild type” is understood in the art to refer to a particular plant genotype and/or plant phenotype that is designated as wild type for comparison to a plant that has been modified, or to a plant that has a phenotype or genotype that predominates in nature.  In the present claims there is no designation of any particular plant characteristics, phenotype or genotype as being the “wild type” to provide a basis for comparison.  There is no way to determine what the presence, expression or activity of an EPF polypeptide would be in the wild type plant, and therefore it also cannot be determined what would constitute a plant that has a reduction of presence, expression or activity of EPF polypeptide.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 9, 11, 20 and 68 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a method of modifying stomatal density in a monocot plant, comprising modifying the presence, expression or activity in a monocot plant of EPF polypeptide. This judicial exception is not integrated into a practical application because variations in EPF polypeptide in a plant would naturally occur at least in a hordeum plant that would have an EPF polypeptide comprising a sequence set forth in the claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method does not require any active steps that would differentiate the method from that which would naturally occur.

Applicant's arguments filed August 31, 2021 have been fully considered but they are not persuasive.  Applicants assert that the claims recite “reducing” the EPF as compared to a wild type plant, asserting that this is an active step undertaken by the user in which a plant is modified, asserting that the claims do not read on a natural phenomenon, and arguing that “the claims explicitly read on a method by which a user creates a man-made material”, which is patent eligible subject matter.
The Examiner maintains that applicants are arguing limitations that are not in the claims, and while claims are read in light of the specification, limitations set forth in the specification are not read into the claims.  The Examiner maintains that there are no active method steps, and the claims are not limited to a method by which a user creates a man-made material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 9, 11, 20 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al (US PGPub 2013/0007920).
The claims are drawn to a method of modifying stomatal density in a monocot plant, comprising reducing the presence, expression or activity in a monocot plant of EPF polypeptide, including reducing the expression, level or activity of EPF polypeptide, and also wherein the EPF polypeptide comprises the motif of SEQ ID NO: 1 and at least one amino acid sequence motif set forth in claim 2, or comprises at 
Nishimura et al teach an EPF polypeptide, also called a stomagen, and said EPF polypeptide applied to a rice plant, thus modifying the presence of the EPF, and resulting in modification of stomatal density (see paragraphs [0115] and [0229-0230], for example).  Nishimura et al also teach a mutant Arabidopsis plant with reduced expression of EPF (paragraph [0210-218]) and increased stomatal density.
Nishimura et al do not specifically teach an EPF comprising the specific sequences set forth in the claims, and do not specifically teach a monocot plant having reduced expression of EPF.
Given the recognition of one of ordinary skill in the art of the value of modifying stomatal density in a plant, including a monocot such as rice, for the purpose of improving plant growth and yield, as taught by Nishimura et al (see [0021], for example), it would have been obvious to use the methods taught by Nishimura et al to increase stomatal density in a monocot plant species, such as rice, by reducing the presence, expression or activity of an EPF, and the particular nucleotide sequence and amino acid sequence of the EPF would be a matter of choice which would not confer patentable distinction to the claimed invention.  Thus the claimed invention would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art, especially in the absence of evidence to the contrary
Applicant's arguments filed August 31, 2021 have been fully considered but they are not persuasive.  Applicants assert that one of ordinary skill in the art would have to have a reasonable expectation of success in modifying the prior art elements, arguing that success in a dicot would not achieve the same effects as in a monocot.  Further stating that monocots and dicots have very different leaf, epidermal and stomatal development, the stomata arise from different precursor cells, and there are morphological and biochemical differences in stomata between monocots and dicots, and arguing .  
The Examiner maintains that in view of the teachings of Nishimura et al of the modification of stomatal density by modifying the presence, expression or activity of an EPF polypeptide in a monocot or dicot plant.  And given the teaching of Nishimura et al that reducing expression of EPF in Arabidopsis, it would have been obvious to reduce expression of EPF in monocot plants, as well, with a reasonable expectation of success, given that Nishimura et al teach that EPF levels in monocots also effect stomatal density.  Therefore, there is teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference to arrive at the claimed invention, and evidence for non-obviousness must be commensurate with the scope of the claims.

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662